STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re HOLBROOK/STEVENS, Minors.                                    January 29, 2015

                                                                   No. 319957
                                                                   Jackson Circuit Court
                                                                   Family Division
                                                                   LC No. 13-000269-NA


Before: MURRAY, P.J., and DONOFRIO and BORRELLO, JJ.

PER CURIAM.

        Respondent mother appeals as of right the trial court orders terminating her parental
rights to the minor children under MCL 712A.19b(3)(b)(i), (b)(ii), (g), and (j). For the reasons
set forth in this opinion, we affirm.

       Respondent argues that the trial court erred in finding statutory grounds for termination.
To terminate parental rights, a trial court must find the existence of a statutory ground for
termination and MCL 712A.19b has been met by clear and convincing evidence. In re McIntyre,
192 Mich. App. 47, 50; 480 NW2d 293 (1991). Only one statutory ground for termination must
be established. In re Trejo Minors, 462 Mich. 341, 360; 612 NW2d 407 (2000). A trial court’s
finding that a ground for termination has been established is reviewed under the clearly
erroneous standard. MCR 3.977(K); Trejo Minors, 462 Mich. at 356-357. A finding is clearly
erroneous if the reviewing court is left with a definite and firm conviction that a mistake has
been made. In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010).

        Regarding MCL 712A.19b(3)(b)(ii), there was ample evidence that respondent had
opportunities to prevent sexual abuse of the minor children and that she failed to do so by
repeatedly allowing the minor children to be exposed to and abused by three different men.
Also, the evidence supported that there was a reasonable likelihood that the minor children
would suffer abuse in the foreseeable future if placed with respondent. The psychologist who
performed respondent’s psychological evaluation testified that he believed that respondent would
“not ever” be able to provide the minor children with a safe and nurturing environment. That
testimony was supported by evidence that respondent had been emotionally dependent on her
abusive husband and that she remained so at the time of the termination hearing. Further,
another psychologist involved in this case testified that it was possible that if respondent
divorced her husband, respondent’s dependency would drive her into another abusive
relationship. The trial court’s finding of a statutory ground for termination under MCL



                                               -1-
712A.19b(3)(b)(ii) was not clearly erroneous. MCR 3.977(K); Trejo Minors, 462 Mich. at 356-
357 (review is for clear error).1

       Respondent also argues that the trial court erred when it found that termination of
respondent’s parental rights was in the minor child’s best interests. A trial court’s finding
regarding the children’s best interests is reviewed under the clearly erroneous standard. MCR
3.977(K); Trejo Minors, 462 Mich. at 356-357.

        After a trial court has established a statutory ground for termination by clear and
convincing evidence, the trial court shall order termination of parental rights if it finds by a
preponderance of the evidence “that termination of parental rights is in the child’s best
interests[.]” MCL 712A.19b(5); see In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013).
Here, the trial court found that termination was in the minor children’s best interests because the
minor children were entitled to a home with love and because the minor children needed a home
with a healing environment, which respondent could not provide. In reaching that conclusion,
the trial court properly considered respondent’s history of failing to protect the minor children
from sexual abuse and respondent’s abusive relationship. See In re Jones, 286 Mich. App. 126,
131; 777 NW2d 728 (2009); In re AH, 245 Mich. App. 77, 89; 627 NW2d 33 (2001). The trial
court did not clearly err in finding that termination of respondent’s parental rights was in the
minor children’s best interests. MCR 3.977(K); Trejo Minors, 462 Mich. at 356-357 (review is
for clear error).

       Affirmed.

                                                            /s/ Christopher M. Murray
                                                            /s/ Pat M. Donofrio
                                                            /s/ Stephen L. Borrello




1
  Because only one statutory ground for termination must be established, we decline to address
the remaining statutory grounds for termination. Trejo Minors, 462 Mich. at 360.


                                                -2-